Citation Nr: 1443612	
Decision Date: 09/30/14    Archive Date: 10/06/14

DOCKET NO.  09-15 457	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for right inguinal hernia.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. Fields, Counsel

INTRODUCTION

The Veteran served on active duty from September 1979 to September 1983, and from July 1984 to February 1989, with subsequent service in the U.S. Army Reserves until his discharge effective in February 1992, shown by service records.   

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  

The Veteran testified before a Decision Review Officer (DRO) at a local RO hearing in December 2009; a transcript of the hearing is of record.  In August 2012, the Board remanded this claim for further development.  The paper claims file and pertinent records in VA's electronic processing systems of Virtual VA and the Veterans Benefit Management System (VBMS) have been considered.  

The appeal is again REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In an October 2012 VA examination report upon remand, the examiner opined that the Veteran's current right inguinal hernia, status post surgical repair with no recurrence, was not due to service because there was no evidence of hernia in service.  However, the examiner did not address the December 1990 service treatment record showing complaints of a cyst in the right groin area, or the Veteran's complaints of continuous symptoms since service, as directed in the prior remand.  Therefore, the examination is inadequate and the remand directives were not substantially completed.  Cf. Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that a remand is not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with).  
 
Other development conducted upon remand included verification of the Veteran's periods of active duty in the Reserves.  As noted in the prior remand, the Veteran's last DD Form 214 shows that he was discharged from active duty in February 1989.  Service personnel records obtained upon remand indicate that the Veteran had been activated from the Reserves, found to be non-deployable based on psychiatric evaluation on December 6, 1990, and released from active duty effective December 21, 1990.  He was discharged from the Reserves effective February 25, 1992.  This is consistent with the Veteran's report in September 2012 that he was mobilized in November 1990 but found to be not deployable, and was discharged in 1992.

In his April 2009 substantive appeal and during the December 2009 DRO hearing, the Veteran reported being treated for a small right inguinal hernia during service in Germany in 1985 or 1986, possibly in September.  He testified at the hearing that he did not have further problems until 1990 or later.  He also indicated that when he sought VA treatment shortly after service, he was found to have a small hernia and also hemorrhoids.  He did not seek treatment for the hernia for many years until, in July 2008, he developed more pain and sought VA treatment, which resulted in surgical repair of a right inguinal hernia.  

VA treatment records in July 2008 and August 2008 include the Veteran's reports of having a "tumor in the right groin" described as a "growing, soft, sometimes painful, reducible tumor in the right groin for about 25 years."  (The Board notes that this would mean since about 1993.)  The August 2008 surgical note recorded a history of "right chronically incarcerated symptomatic inguinal hernia."  The provider noted that the Veteran had a "huge, incarcerated, sliding cecum and ileum hernia."  See CAPRI records on Virtual VA (at pp. 162-63, 245, 253, and 262).  Earlier VA treatment records dated in 1989 and 1990 described hemorrhoids and posterior or rectal pain with abscesses, but there was no notation of a hernia.  

As noted in the prior remand, a December 1990 service record documented complaints of a "cyst" in the right groin area; however, it also referred to an abscess at that time.  There were several other records in December 1990, as well as June 1990, noting complaints of a lump, cyst, or abscess in the right buttock, hip, or groin area.  The December 1990 complaints are now shown to have been during active duty while in the Reserves.  The Veteran also had numerous episodes of treatment for internal hemorrhoids, anal erosion or fissure, and/or abscesses in the rectal area, including during active duty in Germany from 1985 to 1986.  The service treatment records did not document complaints or diagnosis of a hernia at that time.  The Veteran is already service-connected for hemorrhoids.  

Under the circumstances of this case, the Board finds that an addendum  opinion is needed to address whether the Veteran's right inguinal hernia developed during active service (to include his period of active duty with complaints about the groin area in December 1990 while in the Reserves), or whether the hernia was incurred or aggravated by his service-connected hemorrhoids.  The Veteran should also be notified of the requirements to establish service connection on a secondary basis. 

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with full notice of the evidence and information needed to establish service connection for his right inguinal hernia on a secondary basis.  Allow time for a response, and conduct any indicated development.

2.  Thereafter, forward the entire claims file to the October 2012 VA examiner, or another appropriate examiner if that individual is not available, for an addendum opinion.  The claims folder and a copy of this remand must be made available to the examiner, and the examiner should indicate in the report that the claims file was reviewed.   

The examiner should respond to the following:

(a)  Is it at least as likely as not (probability of 50 percent or more) that the Veteran's right inguinal hernia, status post surgical repair, had its onset during active service, to include in the Reserves?  

(b)  If there is no direct relation to service, respond to the following regarding secondary service connection:
      
(1)  Is it at least as likely as not that the Veteran's right inguinal hernia was proximately caused by his service-connected hemorrhoids?  

(2)  Is it at least as likely as not that the Veteran's right inguinal hernia was proximately aggravated (meaning worsened beyond its natural progression) by his service-connected hemorrhoids?  If aggravation is found, identify the baseline level of right inguinal hernia prior to aggravation, to the extent possible.

In responding to each of the above, the examiner must provide an explanation for each opinion offered.  The examiner should consider the Veteran's reports of treatment for inguinal hernia in 1985 or 1986, as well as the records concerning complaints in or near the right groin area in December 1990, which is considered active duty during his Reserves service.  

Also, the examiner must acknowledge and discuss the Veteran's reports of continuous symptoms of right inguinal hernia since service.  

The examiner must provide a reason if he or she rejects the Veteran's reports regarding injury, treatment, or the timing of symptoms.  The Veteran's statements cannot be rejected due solely to a lack of medical documentation, although this may be considered together with the other evidence of record.  

If the examiner cannot offer any requested opinion without resort to speculation, he or she should explain why and state what additional evidence, if any, would be required to offer a non-speculative opinion.  

3.  If the benefit sought on appeal remains denied, issue a supplemental statement of the case before returning the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

All claims remanded for additional development or other appropriate action must be handled expeditiously.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

